DETAILED ACTION
This action is responsive to the application No. 17/316,067 filed on May 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The application filed on 05/10/2021 has been entered.  Accordingly, pending in this Office action are claims 1-23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,018,250.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the instant invention are generic to species claims 1-17 of patent No. 11,018,250.  Under the current practice, the generic claims should be rejected on the grounds of obviousness-type double patenting (see MPEP §806.04(i)).

Claim 1 of patent No. 11,018,250 anticipates Claims 1, 9, and 10 of the instant invention. 
Claims 1 and 2 of patent No. 11,018,250 anticipate Claim 2 of the instant invention. 
Claims 1 - 3 of patent No. 11,018,250 anticipate Claim 3 of the instant invention. 
Claims 1 and 4 of patent 11,018,250 anticipate Claim 4 of the instant invention. 
Claims 1 and 5 of patent No. 11,018,250 anticipate Claim 5 of the instant invention. 
Claims 1 and 6 of patent No. 11,018,250 anticipate Claim 6 of the instant invention. 
Claims 1 and 7 of patent No. 11,018,250 anticipate Claims 7 and 20 of the instant invention. 
Claims 1 and 8 of patent No. 11,018,250 anticipate Claim 8 of the instant invention. 
Claim 9 of patent No. 11,018,250 anticipates Claim 11 of the instant invention. 
Claims 9 and 10 of patent No. 11,018,250 anticipate Claim 12 of the instant invention. 
Claims 9 and 11 of patent No. 11,018,250 anticipate Claim 13 of the instant invention. 
Claims 9 and 12 of patent No. 11,018,250 anticipate Claim 14 of the instant invention. 
Claims 9 and 13 of patent No. 11,018,250 anticipate Claim 15 of the instant invention. 
Claims 9 and 14 of patent No. 11,018,250 anticipate Claim 16 of the instant invention. 
Claims 9 and 15 of patent No. 11,018,250 anticipate Claim 17 of the instant invention. 
Claims 9 and 16 of patent No. 10,886,217 anticipate Claims 18 and 21 of the instant invention. 
Claim 17 of patent No. 10,886,217 anticipates Claim 19 of the instant invention. 

Claim 22 of the instant application No. 17/316,067 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. Zundel (11,018,250) in view of Shoji (US 2021/0151589).

Regarding claim 22, this claim conflicts with claims 9 and 16 of Zundel (US 11,018,250) in view of Shoji (US 2021/0151589).  
P10831OPCT-US-C126Zundel (US 11,018,250) does not recite that the sensor is a current sensor.
Shoji (see, e.g., Fig. 1), on the other hand, teaches semiconductor devices similar to those of Zundel including sensors for detecting the current flowing between the upper surface and the lower surface of the semiconductor substrate (see, e.g., par. 0087).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a current sensor in Zundel’s device, as taught by Shoji, for detecting the current flowing between the upper surface and the lower surface of the semiconductor substrate.

Claim 23 of the instant application No. 17/316,067 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. Zundel (11,018,250) in view of Hsieh (US 2011/0233605).

Regarding claim 23, this claim conflicts with claim 9 of Zundel (US 11,018,250) in view of Hsieh (US 2011/0233605).  
Zundel (US 11,018,250) does not recite that the four groups of stripe-shaped gate trenches are staggered or off-centered with respect to one another so that the four groups of stripe-shaped gate trenches do not meet or adjoin at the same point or corner.
Hsieh (see, e.g., Fig. 4A), on the other hand, teaches that the four groups of stripe-shaped gate trenches 304’/305’ are staggered or off-centered with respect to one another so that the four groups of stripe-shaped gate trenches 304’/305’ do not meet or adjoin at the same point or corner.  With this configuration a gate connection trench 307 is provided to connect the vertical gate trenches 305’ array along horizontal direction between second-gate-runner-metal 302’ to reduce gate resistance Rg of vertical gate trenches when gate trench length is long.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Zundel’s device the four groups of stripe-shaped gate trenches being staggered or off-centered with respect to one another so that the four groups of stripe-shaped gate trenches do not meet or adjoin at the same point or corner, as taught by Hsieh, to provide a gate connection trench to connect the vertical gate trenches array along a horizontal direction between second-gate-runner-metal to reduce gate resistance Rg of vertical gate trenches when gate trench length is long.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 2011/0233605).

Regarding claim 23, Hsieh (see, e.g., Figs. 1-5 and Annotated Fig. 4A), teaches a semiconductor device, comprising:
a quadrant of gate trenches 304’/305’ formed in a semiconductor substrate and comprising four groups G1-G4 of stripe-shaped gate trenches 304’/305’ extending lengthwise in directions H/V which are transverse to one another; and
a first metallization layer 110/102 overlying the semiconductor substrate and comprising a gate contact structure 102 electrically connected 107 to gate electrodes 109 in the gate trenches 304’/305’ of the quadrant of gate trenches 304’/305’, the gate contact structure 102 having a branch Br which runs along each side of the quadrant of gate trenches 304’/305’ (see, e.g., Fig. 4A, peripheral components of 102),
wherein:

    PNG
    media_image1.png
    559
    734
    media_image1.png
    Greyscale
the four groups G1-G4 of stripe-shaped gate trenches 304’/305’ are staggered or off-centered with respect to one another so that the four groups G1-G4 of stripe-shaped gate trenches 304’/305’ do not meet or adjoin at the same point P1/P2 or corner.

P10831OPCT-US-C126P10831OPCT-US-C126Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814